Exhibit 10.29 AMENDMENT NO. 4 TO MASTER REPURCHASE AGREEMENT AMENDMENT NO. 4 TO MASTER REPURCHASE AGREEMENT, dated as of August 18, 2017 (this “Amendment”), between TPG RE FINANCE 1, LTD. (“Seller”), and JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, a national banking association (“Buyer”).Capitalized terms used but not otherwise defined herein shall have the meanings given to them in the Repurchase Agreement (as defined below). RECITALS WHEREAS, Seller and Buyer are parties to that certain Master Repurchase Agreement, dated as of August 20, 2015 (as amended by that certain Amendment No. 1 to Master Repurchase Agreement, dated as of September 29, 2015, as further amended by that certain Second Amendment to Master Repurchase Agreement, dated as of March 14, 2016, as further amended by that certain Amendment No. 3 to Master Repurchase Agreement, dated as of November 16, 2016, as amended hereby and as further amended, restated, supplemented or otherwise modified and in effect from time to time, the “Repurchase Agreement”); and WHEREAS, Seller and Buyer have agreed, subject to the terms and conditions hereof, that the Repurchase Agreement shall be amended as set forth in this Amendment; and TPG RE Finance Trust Holdco, LLC (“Guarantor”) has agreed, subject to the terms and conditions hereof, to make the acknowledgements set forth herein. NOW THEREFORE, in consideration of the premises and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, Seller and Buyer agree as follows: Section 1.Amendments to Master Repurchase Agreement. (a)Section 1 of the Repurchase Agreement is hereby amended by inserting the following new definitions in correct alphabetical order: “Fourth Amendment Effective Date” shall mean August 18, 2017. “Side Car Annual Fee” shall have the meaning specified in the Fee Letter. “Side Car Facility Amount” shall have the meaning specified in the definition of “Maximum Facility Amount”. “Side Car Purchased Assets” shall have the meaning specified in the Fee Letter. (b)The definition of “Maximum Facility Amount”, as set forth in Article 2 of the Repurchase Agreement, is hereby amended and restated in its entirety to read as follows: “Maximum Facility Amount” shall mean the sum of (I) $313,750,000, and (II) $103,500,000, with the component of the Maximum Facility Amount pursuant to clause (II) of this definition (the “Side Car Facility Amount”) being (A) only available in respect of the Transactions entered into on the Fourth Amendment Effective Date relating to the Side Car Purchased Assets and any Future Funding Transactions related thereto that Buyer approves in accordance with Article 3(c) and (B) permanently reduced by all Principal Proceeds and any other payments made and, in each case, applied to the reduction of the Purchase Price in respect of the Side Car Purchased Assets, including, without limitation, pursuant to any payment of Margin Deficit or any other allocation of Principal Proceeds applied to reduce the Purchase Price of any Side Car Purchased Asset.No advances may be made in respect of portions of the Side Car Facility Amount that have been repaid.
